IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00388-CR

FELIX RESENDEZ,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-965-C2


                          MEMORANDUM OPINION


      Felix Resendez was convicted of murder and sentenced to life in prison. TEX.

PENAL CODE ANN. § 19.02 (West 2011). We affirm the trial court’s judgment.

      In his first issue, Resendez argues

      The jury-charge instruction on the effect of good conduct time improperly
      implies that a person may be released from prison early and without
      supervision solely due to accruing good-conduct time. That is a false
      implication, and so the court erred in not supplementing the instruction to
      avoid any confusion.

In his second issue, Resendez argues
       The judge improperly charged the jury in punishment not to consider
       “sympathy.”

Resendez did not object to either instruction.

       We have previously addressed these issues in a number of other cases and have

consistently rejected the argument that the trial court errs in submitting either

instruction. See Brown v. State, No. 10-12-00264-CR, 2013 Tex. App. LEXIS 4716 (Tex.

App.—Waco Apr. 11, 2013, pet. ref’d) (not designated for publication) (both); Lopez v.

State, No. 10-12-00282-CR, 2013 Tex. App. LEXIS 1229 (Tex. App.—Waco Feb. 7, 2013,

pet. ref’d) (not designated for publication) (both); Paez v. State, No. 10-12-00091-CR, 2012

Tex. App. LEXIS 9121 (Tex. App.—Waco November 1, 2012, pet. ref’d) (not designated

for publication) (both); Mathews v. State, No. 10-12-00046-CR, 2012 Tex. App. LEXIS 7480

(Tex. App.—Waco Aug. 30, 2012, pet. ref’d) (not designated for publication) (both);

Gaither v. State, No. 10-11-00129-CR, 2012 Tex. App. LEXIS 5252, (Tex. App.—Waco June

27, 2012, no pet.) (not designated for publication) (both); Lewis v. State, No. 10-09-00322-

CR, 2011 Tex. App. LEXIS 6074 (Tex. App.—Waco Aug. 3, 2011, no pet.) (not designated

for publication) (sympathy); Turner v. State, No. 10-09-00307-CR, 2011 Tex. App. LEXIS

6072 (Tex. App.—Waco Aug. 3, 2011, no pet.) (not designated for publication)

(sympathy); Wilson v. State, 267 S.W.3d 215, 219-20 (Tex. App.—Waco 2008, pet. ref'd)

(sympathy). Resendez contends, however, that we have not addressed his precise

arguments made under these issues; that being whether statutory construction and

public policy dictate that these instructions, as given, are erroneous. Nevertheless,
Resendez v. State                                                                     Page 2
these arguments, while possibly couched in different terms, do not change the fact that

we have previously and consistently overruled similar challenges to these specific

instructions as being erroneous. Resendez’s current arguments have not persuaded us

to reconsider our rulings.

       Accordingly, the trial court did not err in submitting the good conduct time

instruction or the “anti-sympathy” instruction. Resendez’s first and second issues are

overruled.

       The trial court’s judgment is affirmed.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed September 11, 2014
Do not publish
[CRPM]




Resendez v. State                                                                Page 3